Case 2:21-mc-00043-DMG-MRW Document 19-2 Filed 02/26/21 Page 1 of 3 Page ID #:163




                     EXHIBIT 1
Case 2:21-mc-00043-DMG-MRW Document 19-2 Filed 02/26/21 Page 2 of 3 Page ID #:164




   SpaceX was founded under the belief that a future where humanity is out exploring the stars is
   fundamentally more exciting than one where we are not. Today, SpaceX is actively developing
   the technologies to make this possible, with the ultimate goal of enabling human life on Mars.

   TECHNICAL STRATEGY ASSOCIATE

   One of the most ambitious missions that SpaceX has undertaken to date, the Starlink satellite
   constellation, is committed to providing reliable, high-speed internet access to the entire world.
   SpaceX is looking for an ambitious, driven operator that can help define our product offering and
   develop our go to constellation and business strategy. This person will have an opportunity to
   leverage strong business acumen, technical competence, and excellent execution and delivery
   skills to define the next generation of broadband access across the globe.

   RESPONSIBILITIES:

      •   Strategy: Determine best company response to challenging problems in consumer market
          access/penetration, regulation, and enterprise sales
      •   Analysis: Leverage simulation tools to provide data driven answers to challenging
          business questions
      •   Product development: Provide data and market feedback to drive engineering decisions
          on satellites and user terminals
      •   Simulation Development: Build and expand upon our constellation simulation, adding
          new analyzers and functionality in Python
      •   Operations: Execute go-to-market plan, diving into sales, marketing, finance, distribution,
          supply chain, support, and customer success; solve emerging problems in response to
          demanding, high-pressure situations as they arise

   BASIC QUALIFICATIONS:

      •   Bachelor’s degree in a technical discipline
      •   2+ years of experience in high-growth technology, venture capital, or management
          consulting (internships qualify)

   PREFERRED SKILLS AND EXPERIENCE:

      •   Demonstrated capability to parse technical subjects on a deep level
      •   Demonstrated ability to jump into ill-defined problem spaces and drive positive outcomes
      •   Self-starter attitude, energy, and the ability to communicate effectively across business
          and technical disciplines
      •   Experience programming in Python or C++; familiarity with Linux environments
      •   Excellent verbal and written communication skills
      •   Ability to apply physics-based first principles to business problems
      •   Knowledge of software development life-cycle and release process

   ITAR REQUIREMENTS:




                                                                                               Ex. 1
                                                                                              Page 1
Case 2:21-mc-00043-DMG-MRW Document 19-2 Filed 02/26/21 Page 3 of 3 Page ID #:165




       •   To conform to U.S. Government space technology export regulations, including the
           International Traffic in Arms Regulations (ITAR) you must be a U.S. citizen, lawful
           permanent resident of the U.S., protected individual as defined by 8 U.S.C. 1324b(a)(3),
           or eligible to obtain the required authorizations from the U.S. Department of State. Learn
           more about the ITAR here.

   SpaceX is an Equal Opportunity Employer; employment with SpaceX is governed on the basis of
   merit, competence and qualifications and will not be influenced in any manner by race, color,
   religion, gender, national origin/ethnicity, veteran status, disability status, age, sexual orientation,
   gender identity, marital status, mental or physical disability or any other legally protected status.

   Applicants wishing to view a copy of SpaceX’s Affirmative Action Plan for veterans and
   individuals with disabilities, or applicants requiring reasonable accommodation to the
   application/interview process should notify the Human Resources Department at (310) 363-
   6000.




                                                                                                    Ex. 1
                                                                                                   Page 2
